UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7641



SHERMAN CLAYTON MONTGOMERY,

                                              Plaintiff - Appellant,


          versus


GENEVA BERRY; KATHERINE FLANAGAN; GLENN EARL
WILLIAMS; CHANSON ALBERT DEVAUL; RENOICE
STANCIL; HAQUE ETHESHAMUL; NURSE VANKERN; R.
DAVIDSON, Nurse Practitioner,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (CA-04-210)


Submitted: January 19, 2006                 Decided:   January 26, 2006


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sherman Clayton Montgomery, Appellant Pro Se. Joseph Edward Elder,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina;
Elizabeth P. McCullough, YOUNG, MOORE & HENDERSON, PA, Raleigh,
North Carolina; Walter Gregory Merritt, HARRIS, CREECH, WARD &
BLACKERBY, New Bern, North Carolina; Dana Hefter Davis, Raleigh,
North Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

            Sherman Clayton Montgomery appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2000) complaint.           We

have     reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    See Montgomery v. Berry, No. CA-04-210 (E.D.N.C. Sept. 15,

2005).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                   - 3 -